Case 1:20-cv-20254-UU Document 29 Entered on FLSD Docket 03/31/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-20254-UU
 PEDRO MOYA,
        Plaintiff,
 v.


 RODRIGUEZ BAKERY EQUIPMENT,
 INC., et al.,

        Defendants.


 ____________________________________/
                       ORDER ADOPTING MAGISTRATE’S REPORT
                     AND RECOMMENDATION AND DISMISSING CASE

        THIS CAUSE comes before the Court upon Plaintiff’s Notice of Settlement (D.E. 27) (the

 “Notice”) and Chief Magistrate Judge O’Sullivan’s Order Approving Settlement Agreement and

 Recommending that the Case be Dismissed with Prejudice (D.E. 24) (the “Order”).

        The Court has considered the Notice and Order, the pertinent portions of the record, and is

 otherwise fully advised in the premises.

         On March 25, 2020, the Honorable John J. O’Sullivan, Chief United States Magistrate

 Judge, issued an order following the settlement conference in this case, which: (1) approved the

 parties’ settlement agreement, including attorney’s fees and costs, under the Fair Labor Standards

 Act, 29 U.S.C. § 201, et seq. (“FLSA”), pursuant to Lynn Food Stores v. United States, 679 F.2d

 1350, 1352-1353 (11th Cir. 1982); and (2) recommended that the undersigned dismiss this case

 with prejudice, while retaining jurisdiction until May 26, 2020, to enforce the terms of the

 settlement. D.E. 25; D.E. 24.




                                                 1
Case 1:20-cv-20254-UU Document 29 Entered on FLSD Docket 03/31/2020 Page 2 of 2



         The Court has made a review of the entire file and record herein and agrees with Chief

 Magistrate Judge O’Sullivan’s recommendation. Accordingly, it is

        ORDERED AND ADJUDGED that the Report and Recommendation, D.E. 24, is

 RATIFIED, AFFIRMED and ADOPTED. It is further

        ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE. The

 Court shall retain jurisdiction until May 26, 2020 to enforce the terms of the settlement. However,

 the Court will not enforce any confidentiality provision. It is further

        ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings are CANCELLED and all pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this _31st_ day of March, 2020.


                                                       _______________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE
 cc: Counsel of Record




                                                   2
